Citation Nr: 0511759	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-31 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for the cost of private medical 
services incurred at the Florida Hospital in Kissimmee, 
Florida, on June 13, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.

This is an appeal from a July 2003 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Tampa, Florida, which 
denied entitlement to reimbursement or payment of the 
expenses incurred in connection with emergency room services 
incurred by the veteran at the Florida Hospital in Kissimmee, 
Florida, on June 13, 2003.  The VA Regional Office (RO) in 
St. Petersburg has jurisdiction over the veteran's claims 
file.

In March 2005, the veteran, who was accompanied by his wife, 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge; a copy of the transcript is associated 
with the record.


FINDINGS OF FACT

1.  The veteran has total disability that is permanent in 
nature due to service-connected disabilities.

2.  The evidence is in relative equipoise as to whether his 
treatment at the Florida Hospital on June 13, 2003 was on an 
emergent basis with no VA facility feasibly available.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
requirements for VA reimbursement or payment for the cost of 
unauthorized private medical services incurred at the Florida 
Hospital in Kissimmee, Florida, on June 13, 2003, have been 
met.  38 U.S.C.A. §§ 1728, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating this claim.  This is so because 
the Board is taking action favorable to the veteran, and as 
such the decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a) (West 
2002), and (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a) (West 2002).  See also Hennessey v. Brown, 
7 Vet. App. 143 (1994).  In this case, the veteran testified 
that he called the VA triage office and they told him that, 
if he though it was a life-threatening situation, to call 
911; that, after a couple hours, the veteran could not move 
or breathe and he had his wife call 911; that, when the 
emergency medical services (EMS) came, they put the veteran 
on a stretcher and took him by ambulance to the emergency 
room at the Florida Hospital in Kissimmee; and that the 
veteran did tell them that he was a veteran but he did not 
notify them that he needed to be taken to a VA facility.  As 
such, the veteran has not argued, nor does the evidence 
suggest, that prior authorization per se for private medical 
treatment on June 13, 2003, was obtained.  Thus, the 
pertinent issue is whether he is eligible for reimbursement 
for medical services that were not previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§ 17.120 (2004).  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52 (2004).  In an August 2000 
rating decision, the RO assigned a 90 percent disability 
rating for right total hip replacements with failed hardware 
and periprosthetic fracture, effective from October 1, 1999, 
which with the veteran's other service-connected disabilities 
resulted in a combined service-connected disability rating of 
100 percent.  Thus, the veteran has been evaluated as 
individually unemployable due to service-connected 
disabilities since 1999.  Therefore, he does have a total 
disability permanent in nature that results from service-
connected disabilities.  38 C.F.R. § 17.120(a)(3).  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  

At his March 2005 hearing, the veteran testified that the 
medical expenses were incurred because he was in great pain 
and could not move his neck or shoulders, in spite of the 
fact that he was taking Oxycodone, a painkiller prescribed by 
VA.  He added that the Oxycodone was not alleviating the 
pain; that he called the VA triage office; that VA staff told 
him that, if he thought that it was a life threatening 
situation, he should call 911; and that, after a couple 
hours, he could not move or breathe and had his wife call 
911.  The EMS took him to the nearest hospital.  There they 
injected the veteran with morphine to kill the pain and relax 
him and then they performed all types of tests.  He indicated 
that he was told he had a pinched nerve.  The veteran 
admitted that at the time of the incident he felt that he had 
a life-threatening incident because the Oxycodone was not 
helping to relieve his pain; he could not move his body or 
turn his neck; and he did not know whether his neck was 
broken or what.  He stated that, at that time he did not feel 
he was having a heart attack, but he felt that he might get 
one since he has a bad heart.  The veteran indicated that VA 
was notified within 72 hours.  He explained that, after 
having spoken to VA triage, he did not call 911 right away 
because he had just taken his pills and wanted to see if the 
Oxycodone would take the pain away; then all of a sudden the 
pain got worse and worse and he just woke his wife and told 
her to dial 911.  The veteran acknowledged that the original 
bill from the Florida Hospital was $5,799.39 and that after 
his other medical plan paid their portion, he has only 
$563.83 remaining on the hospital bill, $24.30 remaining on 
the radiology bill from Florida Radiology, and none remaining 
on the ambulance bill.  He stated that the incident occurred 
in the early evening, that he felt it was life-threatening, 
and that the nearest VAMC is in Tampa.  

In July 2003, the claim was denied as non-emergent.  The 
final diagnosis was neck and shoulder pain.

As noted above, the basis for the denial of this claim was 
that the medical services were for non-emergent care.  With 
respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an emergency exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
See 38 C.F.R. § 17.1002(b) (2004).  Although certainly not a 
binding definition when considering reimbursement under 
38 C.F.R. § 17.120, it does provide a frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

A March 1999 private medical consultation report confirms 
that the veteran has a history of coronary artery disease, 
status post coronary artery bypass surgery times two, 
diabetes, and hypertension.  With consideration of the 
veteran's nonservice-connected coronary disease and 
hypertension, the Board concludes that the symptoms the 
veteran was experiencing, including severe pain and an 
inability to move his neck and breathe, would have caused a 
prudent lay person to have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the veteran's life.  Therefore, the Board concludes that 
it is at least as likely as not that an emergent condition 
existed.  In resolving all doubt in the veteran's behalf, the 
Board concludes the medical services the veteran received on 
June 13, 2003, were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton, 
7 Vet. App. at 327.  Feasibly available is not defined in 
38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the 
provisions of 38 C.F.R. § 17.53, a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2004).  A 
VA facility would not be feasibly available if there was 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

The veteran lives in Orlando within minutes of the hospital 
where he was taken by the EMS.  While the nearest VAMC is 
located in Tampa nearly 75 miles from the veteran's 
residence. 

According to the veteran, the ambulance brought him to the 
nearest private facility, even though he identified himself 
as a veteran.  The veteran testified that he neither 
requested to be transported to the VAMC nor to the Florida 
Hospital in Kissimmee.  The EMS decided what medical facility 
to transport him to.  The record also indicates that a 
previous telephone call to VA triage advised the veteran to 
call 911 in the event of an emergency.  The evidence does not 
indicate that it would have been feasible based on the 
veteran's condition to transport the veteran to the Tampa VA 
facility on the evening of June 13, 2003.  The Board 
concludes that it is at least as likely as not that the EMS 
personnel did make the decision, based upon their knowledge 
with respect to the veteran's medical condition at that time 
(i.e., the nature of his complaints), as well as the 
veteran's medical history of cardiac problems, to transport 
the veteran to the nearest private hospital, approximately 70 
miles closer than the VAMC in Tampa.  In resolving all doubt 
in the veteran's behalf, the Board concludes that a VA 
facility was not feasibly available.  

On the basis of the above analysis, the evidence is in 
equipoise with respect to whether or not all of the 
requirements for reimbursement for medical expenses incurred 
on June 13, 2003, have been met.  In resolving all doubt in 
the veteran's behalf, the requirements for reimbursement for 
medical expenses incurred at that time have been met.  


ORDER

Reimbursement for the cost of private medical services 
incurred at the Florida Hospital in Kissimmee, Florida, on 
June 13, 2003, is granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


